Name: Council Regulation (EC) No 2407/96 of 12 December 1996 on the conclusion of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Regulation
 Subject Matter: European construction;  Africa;  international affairs;  fisheries
 Date Published: nan

 19 . 12 . 96 \ EN~] Official Journal of the European Communities No L 329/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2407/96 of 12 December 1996 on the conclusion of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (2). THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 , in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas, in accordance with the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles, signed in Brussels on 28 October 1987, the Contracting Parties held negotia ­ tions with a view to determining amendments to be made to that Agreement at the end of the period of application of the Protocol attached thereto; Whereas, as a result of these negotiations, a new Protocol defining, for the period from 18 January 1996 to 17 January 1999 , the fishing opportunities and financial contribution provided for by the abovementioned Agree ­ ment was initialled on 18 January 1996; Whereas it is in the Community's interest to approve that Protocol ; Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries Agreement, Article 2 The fishing possibilities provided for in the Protocol are allocated among the Member States as follows :  freezer tuna seiners: France : 20 vessels Spain : 22 vessels  surface longliners : France : 5 vessels Spain : 10 vessels If licence applications from these Member States do not exhaust the fishing possibilities provided for in the Protocol , the Commission may entertain licence applica ­ tions from any other Member State . Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. HAS ADOPTED THIS REGULATION: Article 1 The Protocol defining, for the period from 18 January 1996 to 17 January 1999 , the fishing opportunities and Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No C 347, 18 . 11 . 1996. (2) OJ No L 157, 29 . 6 . 1996, p. 17 . No L 329/2 EN Official Journal of the European Communities 19 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1996 . For the Council The President A. DUKES